Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 3 November 2020 has been entered. Applicant’s amendment of the specification filed 7 November 2019 has been entered. The preliminary amendment of the claims filed 7 November 2019 has been entered.
Claims 1-8 are pending and under examination.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
In claim 1, “thermal processing of a first set of the bone allografts” should be “thermal processing of a first set of the freeze-dried bone allografts”.
In claim 2, “wherein the second set of bone allografts were not thermally processed” should be “wherein the second set of bone allografts are not thermally processed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “combining the second set of demineralized bone allografts with the first set of thermally processed, mineralized bone allografts and/or with a third set of bone allografts”. The claim encompasses combining the second set with: i) the first set; ii) the third set; and iii) the first set and the third set. If it is ii), what is the use of the first set?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2014/0255489 A1, Pub. Date: Sep. 11, 2014), in view of Malinin et al. (Dentistry, 2014, Vol. 4(2):199), and further in view of Hosseinzadeh et al. (Int. J. Organ Transplant. Med., 2014, Vol. 5(1):23-31).
Shi teaches bone graft compositions containing mixtures of mineralized and demineralized bone, such that the compositions provide a bone allograft material having consistent calcium content, certain mechanical properties and handling characteristics, and desired biological activities [0007]. Shi teaches that embodiments of the present invention encompass bone materials containing various mixtures of mineralized (non-demineralized) bone combined with demineralized bone; for example, bone compositions may include mineralized bone (e.g. cortical and/or cancellous) combined with fully demineralized bone (e.g. cortical and/or cancellous) [0036]. Shi teaches that the bone graft composition may further include combining a third amount of demineralized donor material with the first and second amounts (i.e., mineralized bone and demineralized bone) [0017]. Shi teaches that the demineralized and mineralized bone may be obtained from the same cadaveric donor [0008] [0009]. Shi teaches that bone graft material can be demineralized with 1 N HCl [0057].
Shi teaches as set forth above. Shi, however, does not teach processing the bone material including freeze-drying and sterilizing, nor teaches thermal processing of the bone material.
Malinin teaches methods for preparing and processing bone allografts. Malinin teaches that the excised bone is subjected to freeze-drying, which not only remove water but also reducing antigenicity of freeze-dried bone (p. 3, col. 2, under “Freeze-Drying”). Malinin teaches that a variation of the technique includes placement into freeze-dryer chambers of bone frozen in the vapor of liquid nitrogen, and the condenser temperature is maintained at between -60°C and -70°C (ibid.). Malinin teaches that freeze-dried bone allografts should be rehydrated prior to the use if preservation of biomechanical properties is desired (ibid.). Malinin teaches sterilizing the bone allografts by irradiation or using ethylene oxide (p. 4, col. 2, under “Irradiation” and “Ethylene Oxide Sterilization”). Malinin further teaches demineralizing bone allograft by using hydrochloric acid (usually 1N HCl) until the calcium content is reduced to less than 2% (p. 5-6, under “Demineralized Particulate Bone”). Malinin teaches that since DBM is prepared from particulate bone, its preparation frequently entails freeze-drying the bone, grinding it, demineralizing it, and refreeze-drying it again (i.e., freeze-dried twice) (ibid.).
Hosseinzadeh teaches a thermal decomposition method for extraction of natural hydroxyapatite bioceramic (HA) useful for the treatment of bone defects (see abstract). Hosseinzadeh teaches that the bone materials were grounded to particles, and then heated at 750˚C, the heat-treated powder was rich in carbonated hydroxyapatite, and therefore, eminently suitable for using in hard tissue replacements (ibid.). Hosseinzadeh teaches that thermal decomposition is an easy and afford-able way to extract HA from useless resourc-es; due to its biocompatibility properties and normal ossification conduction, it will have a high potential to replace in the human body (1st paragraph under “CONCLUSION”).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the freeze-drying and sterilizing techniques taught by Malinin to process the bone allografts of Shi, and to use the thermal decomposition method taught by Hosseinzadeh to prepare a mineralized bone material (i.e., a natural hydroxyapatite bioceramic). One of ordinary skill in the art would have been motivated to do so, because Shi teaches bone graft compositions containing mineralized cortical and/or cancellous bone combined with fully demineralized cortical and/or cancellous bone obtained from the same cadaveric donor, Malinin further teaches the techniques for processing bone allograft materials, including freeze-drying and sterilizing the bone allograft materials, and Hosseinzadeh furthermore teaches a thermal decomposition method for extraction of natural hydroxyapatite bioceramic (HA) (a mineralized bone material) useful for the treatment of bone defects. Therefore, the combined teachings provide a reasonable expectation of success in making a bone graft composition.
Regarding combining with a third set of freeze-dried bone allograft, wherein the third set of bone allograft is mineralized (claims 2 and 8), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the natural hydroxyapatite bioceramic (a mineralized bone material) to the bone graft composition of Shi. One of ordinary skill in the art would have been motivated to do so, because Shi teaches bone graft compositions containing mineralized cortical and/or cancellous bone combined with fully demineralized cortical and/or cancellous bone obtained from the same cadaveric donor, and Hosseinzadeh teaches a mineralized bone material (i.e., natural hydroxyapatite bioceramic) useful for the treatment of bone defects, which is prepared by a thermal decomposition method. Therefore, the combined teachings provide a reasonable expectation of success in making a bone graft composition.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 14, 2022